NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 13-2558
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                  TRISTAN GREEN,

                                               Appellant
                                     ____________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                    District Judge: Honorable Christopher C. Conner
                             M.D. Pa. No. 1-08-cr-00041-001

                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 14, 2014

       Before: AMBRO, HARDIMAN and GREENAWAY, JR. Circuit Judges.

                                (Filed: January 16, 2014)
                                      ____________

                                       OPINION
                                     ____________

HARDIMAN, Circuit Judge.

      Tristan Green appeals an order of the District Court revoking his supervised

release following his convictions in a subsequent federal case. While on supervised
release, Green was charged in September 2011 with one count of armed bank robbery

and one count of use of a firearm during a crime of violence in violation of 18 U.S.C. §§

924(c)(1)(A), 2113(a), 2113(d), and 18 U.S.C. § 2. Based on these charges, the United

States Probation Office petitioned for revocation of Green’s supervised release.

       Green was tried before a jury and convicted of both armed robbery and use of a

firearm during a crime of violence. Consequently, the District Court revoked Green’s

supervised release, sentencing him to 24 months’ imprisonment.

       Green appealed the District Court’s order revoking his supervised release. In doing

so, however, Green acknowledged that “the outcome of the instant appeal is wholly

dependent upon the outcome of 13-2056.” Because we affirmed Green’s convictions in

13-2056 on November 14, 2013, United States v. Green, 2013 WL 6017425, we will

affirm the order of the District Court revoking Green’s supervised release in this case.




                                             2